Abatement Order filed July 15, 2015.




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-15-00414-CV
                                ____________

  IN RE SOUTHERN AMERICAN INSURANCE AGENCY, INC., AL
 MCCLURE, DALINA ST. LAWRENCE, AND GWEN CROSBY, Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-58394

                          ABATEMENT ORDER

      On May 7, 2015, relators Southern American Insurance Agency, Inc., Al
McClure, Dalina St. Lawrence, and Gwen Crosby filed a petition for writ of
mandamus in this court. Relators Hull and Company, Inc., Karen Noyes, and
Cindy Winchcombe subsequently joined in the petition for writ of mandamus.
        On May 13, 2015, this court requested a response to the petition for writ of
mandamus. On May 22, 2015, the real parties in interest filed an agreed motion
for extension of time to file their response, as the parties intended to mediate. This
court granted the motion, and extended the deadline for the real parties to respond
until July 15, 2015.

        On July 14, 2015, the real parties in interest filed a second agreed motion for
extension of time to file their response. In the motion, the real parties inform this
court that they have reached a settlement. The parties therefore request a second
extension of their response deadline while they seek the trial court’s approval of
the settlement. See Tex. R. Civ. P. 44(2).

        Considering the circumstances, we instead ORDER that this original
proceeding is abated, treated as a closed case, and removed from this court’s active
docket until October 15, 2015. The original proceeding will be reinstated on this
court’s active docket at that time, or at such time as any party files a motion to
dismiss the original proceeding or supplements the mandamus record to include the
trial court’s order dismissing the underlying suit.

        Should a response still be necessary when this original proceeding is
reinstated, this court will set a deadline for the real parties to respond at that time.
Accordingly, the real parties’ motion for extension of time to respond is denied as
moot.

                                    PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan.